Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-16, in the "Response to Election/ Restriction Filed" filed on 02/22/2021, withdrawal of claims 17-18 are acknowledged. This office action considers claims 1-18 in “Claims - 02/22/2021”, pending for prosecution.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Raymond J. Chew (Reg. No. 63,989), on April 30, 2021. 
 
Listing of Claims 

17. (Cancelled)

18. (Cancelled)

REASON FOR ALLOWANCE
Claims 1-16 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a proportion of silicon in the red light emitting layer ranges from 10%-35% and that of germanium ranges from 65%-90%; the proportion of silicon in the green light emitting layer ranges from 45%-65% and that of germanium ranges from 35%-50%; the proportion of silicon in the blue light emitting layer ranges from 65%-95 and that of germanium ranges from 5%-35%” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 9: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a proportion of silicon in the red light emitting layer ranges from 10%-3 5% and that of germanium ranges from 65%-90%; the proportion of silicon in the green light emitting layer ranges from 45%-65% and that of germanium ranges from 35%-50%; the 
The most relevant prior art of references (US 20180261790 A1 to Ichikawa) substantially discloses in Figure 1 and in paragraph [0109]-[0130] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20180261790 A1 to Ichikawa) is considered pertinent to applicant's disclosure. See form PTO-892. Ichikawa discloses in Figure 1 and in paragraph [0109]-[0130] a substrate (11); an active switch (20) formed on the substrate; a first electrode layer (51); a light emitting diode (70) formed on the first electrode layer; a second electrode layer (52) formed on the light emitting diode; an encapsulation layer (15) formed on the second electrode layer; wherein the light emitting diode comprises a red light emitting layer, a green light emitting layer and a blue light emitting layer, each of which comprises a silicon-germanium quantum dot material (0130).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 9 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 9 are deemed patentable over the prior art.
Claims (2-8), (10-16) are allowed as those inherit the allowable subject matter from claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/OMAR F MOJADDEDI/           Examiner, Art Unit 2898